Exhibit 99.1 CONTACT: John C. Wobensmith Chief Financial Officer Genco Shipping & Trading Limited (646) 443-8555 GENCO SHIPPING & TRADING LIMITED PLANS TO LIST SHARES ON THE NEW YORK STOCK EXCHANGE New ticker symbol to become “GNK” MARCH 14, 2007 NEW YORK Genco Shipping & Trading Limited (NASDAQ: GSTL) today announced that it has received approval of its application to list its common stock on the New York Stock Exchange.The Company anticipates that its shares of common stock will begin trading on the NYSE commencing the open of trading on April 11, 2007, under the symbol “GNK.”Until trading on the NYSE commences, Genco Shipping & Trading’s common stock will continue to trade on the NASDAQ Global Select Stock Market under the symbol “GSTL.” Peter Georgiopoulos, Chairman of Genco Shipping & Trading, stated, “We are proud to list Genco on the New York Stock Exchange.With a business at the center of global trade and a focus on growth, Genco Shipping & Trading is well suited for a New York Stock Exchange listing.We believe listing on the New York Stock Exchange will continue to raise Genco’s visibility in the global financial markets, which remains an important goal as we seek opportunities to expand further Genco’s leadership in the drybulk industry. We appreciate the service and support NASDAQ has provided Genco since its IPO in June of 2005.” “Genco Shipping & Trading is an outstanding addition to the family of NYSE-listed companies,” said NYSE Group, Inc. CEO John A. Thain. “We look forward to providing Genco Shipping & Trading and its shareholders the highest levels of market quality and service, and ensuring the superior liquidity and visibility that issuers worldwide gain from listing on the NYSE Group markets.” About Genco Shipping & Trading Limited Genco Shipping & Trading Limited transports iron ore, coal, grain, steel products and other drybulk cargoes along worldwide shipping routes. Genco Shipping &
